Citation Nr: 0840868	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of recurrent subluxation, right shoulder currently rated as 
10 percent disabling prior to October 12, 2005, and 20 
percent disabling thereafter.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1976 to May 1979 
and October 1979 to September 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The veteran, in his claim for an increased rating for his 
right shoulder disability and through the evidence submitted 
to substantiate his claim, has shown that he was given 
disability retirement benefits for his job as a Corrections 
Officer due to his shoulder disability.  The veteran has 
informally raised the issue of entitlement to a total 
disability rating based on individual unemployability.  The 
record does not reveal that such matter has been adjudicated 
by the RO; therefore, it is REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Prior to July 5, 2005 the evidence reflects that the 
veteran's right shoulder disability was manifested by pain 
with motion, but motion was not limited to the shoulder 
level. 

2.  The veteran underwent partial prosthetic replacement 
surgery of his right shoulder on July 5, 2005.  

3.  For the period beginning September 1, 2006, the veteran's 
right shoulder disability has been manifested by intermediate 
degrees of residual pain and limitation of motion, but is 
neither limited to 25 degrees from the side nor inhibits the 
veteran's ability to reach his mouth and head. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right shoulder disability prior to July 5, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, and 
5203 (2008). 

2. The criteria for a convalescence rating of 100 percent for 
right shoulder disability, post partial replacement surgery, 
from July 5, 2005 through August 31, 2005 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Codes 5051, 5201 (2008) (See Note 
following Diagnostic Code 5051) (2008). 

3. The criteria for a schedular rating of 100 percent for 
right shoulder disability from September 1, 2005 through 
August 31, 2006 have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Code 5051 (See Note following Diagnostic Code 
5051) (2008). 

4.  The criteria for a rating of 30 percent for a right 
shoulder disability beginning September 1, 2006, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, and 
5150 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  A September 2006 
letter advised the veteran that the evidence needed to show 
the level of his disability including evidence addressing the 
impact of his condition on employment and the severity and 
duration of his symptoms.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Examples of the types of evidence were 
also provided. This letter also advised the veteran of the 
type of evidence needed to establish an effective date.  The 
pertinent rating criteria for his disability were provided in 
the January 2007 Statement of the Case. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
medical records, VA treatment records, VA examination 
records, and lay statements.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim. Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so. Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the veteran. See Sanders, 487 F.3d 881. 
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); see Timberlake v. Gober, 14 Vet. 
App. 122, 128-130 (2000). 

A.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities. Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending. Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
veteran is currently assigned staged ratings, and the Board 
will consider if these staged ratings are appropriate in 
evaluating the veteran's service-connected right shoulder 
disability. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees. 38 C.F.R. § 4.71, Plate I. 

Ankylosis of the scapulohumeral articulation is when the 
scapula and humerus move as one piece.  Unfavorable ankylosis 
of the scapulohumeral articulation with abduction limited to 
25 degrees from the side warrants a 50 percent rating under 
Diagnostic Code 5200.  Intermediate, between favorable and 
unfavorable, ankylosis is rated at 40 percent, and favorable, 
with abduction to 60 degrees (the ability to reach the mouth 
and head) is rated as 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2007).

Diagnostic Code 5201, under which the veteran is currently 
rated, provides that limitation of motion of the arm at the 
shoulder level is rated 20 percent, from midway between side 
and shoulder level is rated 30 percent. Limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder. 38 C.F.R. § 4.71a. 

Loss of the humerus head is rated at 80 percent, nonunion of 
the humerus is rated at 60 percent, and fibrous union of the 
humerus is rated at 50 percent under Diagnostic Code 5202.  
Also, recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements is rated at 30 percent, while recurrent 
dislocation with infrequent episodes and guarding of movement 
only at the shoulder level is rated at 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2007).

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation. A 20 
percent evaluation requires nonunion with loose movement or 
dislocation. These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint. 
38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).


B.  Prior to July 5, 2005

The veteran was granted service connection for post operative 
status, right shoulder subluxation in November 1994, and was 
assigned a zero percent evaluation under Diagnostic Code 
5299-5201. The veteran is right-hand dominant.

By way of history, the Board observes that in October 2003 
the veteran underwent (1) arthroscopic superior labrum 
anterior and posterior lesion repair of the right shoulder, 
with Mitek BioKnotless anchors, (2) extensive arthroscopic 
glenohumeral joint debridement, (3) arthroscopic capsular 
release in the right shoulder, (4) arthroscopic decompression 
of the right shoulder, and (5) open right rotator cuff 
repair.  The post-operative diagnosis was (1) osteoarthritis 
of the right shoulder, (2) capsular tightness secondary to a 
previous stabilization procedure, (3) rotator cuff tear, and 
(4) superior labrum anterior and posterior lesion.  

The Board received the instant claim for an increased rating 
on August 29, 2005. Private treatment records from October 
2004 diagnosed the veteran with "traumatic osteoarthritis of 
the right shoulder, status post release from a previous 
Putti-Platt procedure." These records include a physical 
examination that reveals the veteran's "abduction and 
forward elevation seem[ed] pretty comfortable," though the 
veteran noted feeling a "deep grinding" in his shoulder. 

Private treatment records from May 2005 give the veteran's 
range of motion for forward elevation and abduction as 145 
degrees.  The veteran's external rotation "with the elbow at 
the side" was about 35 degrees, not quite 40 degrees, and 
his internal rotation was simply noted as "diminished." At 
this time the veteran was complaining of increased pain, loss 
of motion, and pain with motion.  Radiographs taken during 
this examination showed that the veteran's humeral head was 
losing its round contour, and becoming more squared. 

As range of motion findings showed that the veteran's right 
shoulder disability was not limited to 90 degrees or shoulder 
level, even with pain, he is not entitled to a 20 percent 
rating under Diagnostic Code 5201.  Also, there is no 
indication from the medical evidence that the veteran's right 
shoulder disability is productive of nonunion of the clavicle 
or scapula with loose movement or malunion of the humerus 
with moderate deformity.  The evidence does not document 
recurrent dislocation of the shoulder during the appeal 
period.  As such, the veteran is also not entitled to a 
rating in excess of 10 percent under Diagnostic Codes 5202 
and 5203, prior to July 5, 2005. 

C. Beginning July 5, 2005 through September 1, 2006

On July 5, 2005 the veteran underwent a right shoulder 
resurfacing hemiarthroplasty, utilizing the Biomet Copeland 
size 4. The veteran's post-operative diagnosis was "painful 
osteoarthritis of the right shoulder." 

Prosthetic replacement of the shoulder joint is evaluated 
under Diagnostic Code 5051.  A 100 percent is assigned for 
prosthetic replacement of the shoulder joint for one year 
following implantation of the prosthesis.  The Diagnostic 
Code makes no distinction between partial or total 
replacement of the shoulder joint.  As the veteran underwent 
a right shoulder resurfacing hemiarthroplasty, or partial 
replacement of the shoulder joint, he is entitled to a 100 
percent disability rating for one year.

The Note contained under the Prosthetic Implants Diagnostic 
Codes indicates that the 100 percent rating for one year 
following implantation of a prosthesis will commence after an 
initial grant of the one-month total rating assigned under 
38 C.F.R. § 4.30 following hospital discharge. The veteran's 
surgery took place on July 5, 2005 and he was discharged on 
July 7, 2005.  38 C.F.R. § 4.30 states that a total 
disability rating will be assigned, when warranted, effective 
the date of hospital admission and continuing for 1, 2, or 3 
months from the first day of the month following discharge or 
outpatient release.  Therefore, the veteran's effective date 
for total disability under § 4.30 is July 5, 2005, and 
because he was discharged within the same month, his one 
month of total disability began on August 1, 2005.  Moreover, 
he is entitled to a schedular rating of 100 percent under 
Diagnostic Code 5051 for the year beginning on September 1, 
2005 and ending August 31, 2006. 


D.  Beginning September 1, 2006

Diagnostic Code 5051 further provides that for a 60 percent 
rating the veteran must have chronic residuals consisting of 
severe, painful motion or weakness in the affected shoulder.  
For intermediate degrees of residual pain or limitation of 
motion, Diagnostic Code 5051 directs us to rate by analogy to 
Diagnostic Codes 5200 and 5203.  The minimum rating for a 
shoulder with a prosthesis is 30 percent. 38 C.F.R. § 4.71a.

The veteran was afforded a VA examination in October 2005.  
The physical evaluation noted that there were no deformities, 
weakness, or history of trauma to the joint.  The veteran 
did, however, have pain, stiffness, and episodes of 
dislocation and subluxation less than once a year.  The 
veteran reported weekly flare-ups of a moderate severity of 
his right shoulder.  These flare-ups cause the veteran to 
stop using his arm for a couple of minutes. 

The veteran was also given a range of motion test during this 
October 2005 examination.  His flexion, on active motion, was 
zero to 90 degrees, with pain beginning at 70 degrees.  His 
flexion, on passive motion, was zero to 100 degrees, with 
pain beginning at 70 degrees.  The VA examiner noted that 
there was no limitation of motion on repetitive use. The 
veteran's abduction, on active motion, was zero to 70 degrees 
with pain beginning at 60 degrees. His abduction, on passive 
motion, was zero to 100 degrees with pain beginning at 60 
degrees. There was no limitation of motion on repetitive use. 
The veteran's internal and external rotations were both zero 
to 90 degrees.  The VA examiner diagnosed the veteran as 
having right shoulder subluxation with multiple surgical 
repairs. 

In October 2006 the veteran was afforded another VA 
examination.  The veteran complained of intermittent pain in 
his right shoulder, but with no instability reported.  The 
examiner noticed a lack of muscle bulk in the right posterior 
shoulder, however, the shoulder appeared stable and 
impingement testing was normal.  The veteran was again given 
a range of motion test. At this testing, the veteran's right 
shoulder abduction was to 150 degrees without pain, his 
flexion was to 160 degrees.  His external rotation was to 90 
degrees and his internal rotation was to 40 degrees without 
pain. The ranges of motion were not additionally limited 
following repetitive use.  The VA examiner gave his 
impression that the veteran suffers from degenerative joint 
disease in his right shoulder, and that the veteran has 
residuals from recurrent shoulder subluxation and repeated 
shoulder surgeries. 

Thus, for the period after expiration of the one year period 
provided by Diagnostic Code 5051, the medical evidence does 
not show that the veteran's right shoulder disability is 
manifested by severe chronic residuals.  The veteran does not 
have severe loss of range of motion as detailed below.  His 
right shoulder disability is also not demonstrable of severe 
weakness.  At the October 2005 VA examination the examiner 
noted, under 'joint symptoms,' that there was no weakness in 
the right shoulder.  During the October 2006 VA examination 
the examiner noted that the supraspinatus strength appeared 
normal, that no instability was reported by the veteran, and 
that repetitive use did not change the veteran's range of 
motion.  Thus the veteran is not entitled to a 60 percent 
rating under Diagnostic Code 5051.  

The veteran also does not have ankylosis of the right 
shoulder.  Moreover, the range of motions findings reported 
show that any limitation of motion even with consideration of 
such factors as pain, fatigue, lack of endurance, and 
weakness does not inhibit the veteran's ability to reach his 
mouth and head with his arm, and motion is not limited to 25 
degrees from his side. It is also not indicated that the 
veteran has fibrous union of the humerus.  Thus, the veteran 
is not entitled to a rating in excess of 30 percent under 
Diagnostic Codes 5200, 5201, and 5202.  The maximum 
evaluation available under Diagnostic Code 5203 is 20 
percent, and therefore it was not considered. 

In sum, the Board concludes that the veteran is not entitled 
to a rating in excess of 10 percent prior to July 5, 2005, 
that he is entitled to a rating of 100 percent for the period 
effective July 5, 2005, and that he is entitled to a rating 
of 30 percent effective September 1, 2006.

The Board has assigned staged ratings pursuant to mandated 
provisions set in the rating schedule and factual findings 
showing distinct time periods where the service-connected 
right shoulder disability exhibited symptoms that warranted 
different ratings.  See Hart, supra. 

The Board has also considered whether the veteran's right 
shoulder disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 339-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.







	(CONTINUED ON NEXT PAGE)




	
ORDER

A rating in excess of 10 percent for residuals of recurrent 
subluxation, right shoulder prior to July 5, 2005 is denied.

A 100 percent rating for residuals of recurrent subluxation, 
right shoulder for the period beginning July 5, 2005 and 
extending through August 31, 2006 is granted, subject to the 
provisions governing the award of monetary benefits.

A 30 percent rating for residuals of recurrent subluxation, 
right shoulder beginning September 1, 2006 is granted, 
subject to the provisions governing the award of monetary 
benefits. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


